DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 17/079,826 filed on 10/26/2020. Claims 20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 has been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the arrangement of claim 9 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 4-6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4-6 recites “the locking section”. There is insufficient antecedent basis for this limitation in the claim. A “locking section” was previously recited in claim 3, but claims 4-6 do not depend from claim 3. Similarly, claim 20 recites “the locking section”. There is insufficient antecedent basis for this limitation in the claim. A “locking section” was previously recited in claim 19, but claim 20 does not depend from claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (U.S. 3,727,736).
Regarding claim 1, Miller discloses (fig. 1) An electromagnetic friction disk clutch 10 with a shaft 40 which, in the assembled state, extends through at least one housing section1, comprising an electromagnet arrangement 12/16, a rotor 25 for driving the shaft, and 
an armature disk 20 which is connected fixedly to the shaft (via 13, 7, 42 & 41) and can be moved in a sprung manner in a direction which is axial with respect to a shaft axis (element 7 is flexible axially), with the result that, in a shifting state of the friction disk clutch, the armature disk can be connected to the rotor in a frictionally locking manner (col. 6 lines 40-65), 
the rotor being mounted rotationally by a rotor bearing unit 48 with respect to the housing section and with respect to the shaft, it being possible for a magnetic effect to be generated by way of an energization of the electromagnet arrangement for the connection of the armature disk to the rotor (electrical path shown in figure 1), which magnetic effect moves the armature disk in such a way that the armature disk can be connected to the rotor in a frictionally locking manner (col. 6 lines 40-65), 
wherein the rotor bearing unit is offset with respect to the electromagnet arrangement in an axial direction with respect to the shaft (as shown, axially offset, i.e. placed at different axial positions), the rotor bearing unit being in overlap with the electromagnet arrangement in the axial direction with respect to the shaft (as shown, an axial line can be drawn through both the bearing and the electromagnet).

Regarding claim 3, Miller discloses (fig. 1) in the vicinity of the rotor bearing unit, there is a locking section (28 or 55) made from a non-magnetizable material (col. 4 lines 54-col. 5 line 

Regarding claim 4, Miller discloses (fig. 1) the locking section (55 or 28) is present in an offset manner with respect to the rotor bearing unit, as viewed in the radial direction with respect to the shaft (as shown, 55 and 48 are radially above and below one another. Alternatively, 28 and 48 have different radii).

Regarding claim 5, Miller discloses (fig. 1) the locking section 55 extends over the axial length of the rotor bearing unit, as viewed in the axial direction with respect to the shaft (as shown, 55 covers the entire axial length of bearing 48).

Regarding claim 6, Miller discloses (fig. 1) one end of the locking section 28, which end faces the armature disk, extends within a radial width of a frictionally locking section of the armature disk, as viewed in the radial direction with respect to the shaft (as shown, the end of 28 lies at the same radius as a friction locking section of the armature disk 20).

Regarding claim 7, Miller discloses (fig. 1) the rotor bearing unit consists of a non-magnetizable material, for influencing a magnetic flux in the case of energization of the electromagnet arrangement (as shown in fig. 1, no flux flows through the bearing 48).

Regarding claim 8, Miller discloses (fig. 1) the rotor bearing unit is present between the armature disk and the electromagnet arrangement in the axial direction with respect to the shaft (as shown in fig. 1).

Claims 1, 3-5, 8, 10-15 and 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koitabashi (U.S. 4,718,526).
Regarding claim 1, Koitabashi discloses (fig. 2) An electromagnetic friction disk clutch with a shaft 3 which, in the assembled state, extends through at least one housing section 11/12, comprising an electromagnet arrangement 16/161/162, a rotor 14 for driving the shaft, and 
an armature disk 19 which is connected fixedly to the shaft (via 20,17, etc.) and can be moved in a sprung manner in a direction which is axial with respect to a shaft axis (axially movable), with the result that, in a shifting state of the friction disk clutch, the armature disk can be connected to the rotor in a frictionally locking manner (engaged state), 
the rotor being mounted rotationally by a rotor bearing unit 15 with respect to the housing section and with respect to the shaft, it being possible for a magnetic effect to be generated by way of an energization of the electromagnet arrangement for the connection of the armature disk to the rotor (energized and engaged state), which magnetic effect moves the armature disk in such a way that the armature disk can be connected to the rotor in a frictionally locking manner (attracted toward the rotor 14), 
wherein the rotor bearing unit is offset with respect to the electromagnet arrangement in an axial direction with respect to the shaft (as shown, axially offset, i.e. placed at different axial positions), the rotor bearing unit being in overlap with the electromagnet arrangement in the axial direction with respect to the shaft (as shown, an axial line can be drawn through both the bearing and the electromagnet).

Regarding claim 3, Koitabashi discloses (fig. 2) in the vicinity of the rotor bearing unit, there is a locking section 143 made from a non-magnetizable material (col. 3 lines 17-37, “non-magnetic member 143) for influencing a magnetic flux in the case of energization of the electromagnet arrangement (as shown in fig. 2, flux flows around the locking section 143).

Regarding claim 4, Koitabashi discloses (fig. 2) the locking section is present in an offset manner with respect to the rotor bearing unit, as viewed in the radial direction with respect to the shaft (as shown, 15 and 143 are radially above and below one another).

Regarding claim 5, Koitabashi discloses (fig. 2) the locking section extends over the axial length of the rotor bearing unit, as viewed in the axial direction with respect to the shaft (as shown, 143 covers the entire axial length of bearing 15).

Regarding claim 8, Koitabashi discloses (fig. 2) the rotor bearing unit is present between the armature disk and the electromagnet arrangement in the axial direction with respect to the shaft (as shown in fig. 2).

Regarding claim 10, Koitabashi discloses (fig. 2) a core component 12 which is mounted on the shaft by way of an inner bearing (bearing between 3 and 12).

Regarding claim 11, Koitabashi discloses (fig. 2) the rotor 14 is mounted such that it can be rotated relative to the core component by means of the rotor bearing unit.

Regarding claim 12, Koitabashi discloses (fig. 2) the core component is configured in such a way that the core component provides a centering mechanism for the rotor bearing unit (the shoulder, snap ring, and axial length of the core component 12 help to center the rotor via bearing 15).

Regarding claim 13, Koitabashi discloses (fig. 2) the core component is configured in such a way that the core component provides a centering mechanism for the inner bearing (via shoulder).

Regarding claim 14, Koitabashi discloses (fig. 2) the core component is configured in such a way that the core component provides a centering mechanism for the housing section (at connection to 11, including bearings at right), in particular for a pump housing section (A/C system and housing).

Regarding claim 15, Koitabashi discloses (fig. 2) the core component is configured in such a way that the core component specifies a defined gap size for an air gap which is configured between sections of the friction disk clutch which are separated from one another via a material-free region (e.g. axial gap between 162 and 14, radial gap between 12 and 17, axial gap between 12 and 171, etc.).

Regarding claim 17, Koitabashi discloses (fig. 2) 17. An auxiliary unit (A/C unit) of an internal combustion engine with an electromagnetic friction disk clutch according to claim 1.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikegawa (U.S. 2013/0112523).
Regarding claim 18, Ikegawa discloses (fig. 1) 18. A method for assembling an electromagnetic friction disk clutch (C) with a shaft 3 on an auxiliary unit (pgh. 0028, water pump) which can be driven by way of the shaft, the friction disk clutch comprising an electromagnet arrangement (S), a rotor 12 for driving the shaft, and an armature disk 13 which is connected fixedly to the shaft and can be moved in a sprung manner in a direction which is axial with respect to a shaft axis (via springs 14), the electromagnetic friction disk clutch being attached to a housing section 1 of the auxiliary unit, the shaft protruding through an opening (central opening) in the housing section, and subsequently being attached to a section of the shaft which, in the attached state on the housing section, protrudes on a side which faces away from the friction disk clutch (right side), further components of the auxiliary unit, comprising a dynamic seal 5 and an impeller 4, being pressed on.
Claims 2, 19 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boffelli et al. (U.S. 2006/0165539).
Regarding claim 2, Boffelli discloses (fig. 1) An electromagnetic friction disk clutch with a shaft 2 which, in the assembled state, extends through at least one housing section 11, comprising an electromagnet arrangement 22, a rotor 21 for driving the shaft, and 
an armature disk 23 which is connected fixedly to the shaft (via 14) and can be moved in a sprung manner in a direction which is axial with respect to a shaft axis (it can move axially), with the result that, in a shifting state of the friction disk clutch, the armature disk can be connected to the rotor in a frictionally locking manner (pgh. 0025), 
the rotor being mounted rotationally by means of a rotor bearing unit 40 with respect to the housing section and with respect to the shaft, it being possible for the armature disk to be connected to the rotor in a frictionally locking manner by way of a permanent magnet arrangement 60 of the friction disk clutch (pgh. 0025), it being possible for a magnetic effect to be generated by way of an energization of the electromagnet arrangement for the disconnection of the armature disk from the rotor, which magnetic effect counteracts the magnetic effect of the permanent magnet arrangement in such a way that a movement of the armature disk takes place in such a way that the frictionally locking connection of the armature disk to the rotor can be canceled (pgh. 0025), 
wherein the rotor bearing unit is offset with respect to the electromagnet arrangement in an axial direction with respect to the shaft (as shown, axially offset, i.e. placed at different axial positions), the rotor bearing unit being in overlap with the electromagnet arrangement in the axial direction with respect to the shaft (as shown, an axial line can be drawn through both the bearing and the electromagnet).

Regarding claim 19, Boffelli discloses (fig. 1) in the vicinity of the rotor bearing unit, there is a locking section 21c made from a non-magnetizable material for influencing a magnetic flux in the case of energization of the electromagnet arrangement (21c is “in the viscinity” of the 

Regarding claim 20, Boffelli discloses (fig. 1) the locking section is present in an offset manner with respect to the rotor bearing unit, as viewed in the radial direction with respect to the shaft (they are at different radii).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegawa (U.S. 2013/0112523) in view of Miller et al. (U.S. 3,727,736).
Regarding claim 1, Ikegawa discloses (fig. 1) An electromagnetic friction disk clutch (C) with a shaft 3 which, in the assembled state, extends through at least one housing section 1A, comprising an electromagnet arrangement (S), a rotor 17 for driving the shaft, and 
an armature disk 13 which is connected fixedly to the shaft (via 12) and can be moved in a sprung manner (via 14,16) in a direction which is axial with respect to a shaft axis (axially movable), with the result that, in a shifting state of the friction disk clutch, the armature disk can be connected to the rotor in a frictionally locking manner (engaged state), 
the rotor being mounted rotationally by a rotor bearing unit 6 with respect to the housing section and with respect to the shaft, it being possible for a magnetic effect to be generated by way of an energization of the electromagnet arrangement (energized state),
wherein the rotor bearing unit is offset with respect to the electromagnet arrangement in an axial direction with respect to the shaft (as shown, axially offset, i.e. placed at different axial 

Ikegawa does not appear to disclose energizing the magnet “for the connection of the armature disk to the rotor”. Rather, the armature disk is connected to the rotor when the electromagnet is not energized.
Ikegawa causes the armature disk to be connected to the rotor with wrap spring 11. In the embodiment of figure 1, the wrap spring contracts under normal force (engaged), and is caused to expand when the electromagnet is energized, thereby releasing the armature disk from the rotor. In contrast, the embodiment of figure 8 shows a wrap spring 11 that expands under normal force (engaged), and is caused to contract when the electromagnet is energized, thereby releasing the armature disk from the rotor. Accordingly, Ikegawa teaches utilizing the electromagnet to either expand or contract the wrap spring 11. If it were desirable to do so, the operation of the spring in either figure 1 or figure 8 could be reversed. This would reverse the operation of the device, such that energization of the electromagnet would cause the armature to be connected to the rotor rather than disconnected, creating a normally disengaged clutch rather than a normally engaged clutch. Such a clutch operation is suggested by Miller ‘736 at least, showing a normally disengaged clutch that becomes engaged upon energization of the electromagnet (see rejection of claim 1 above utilizing Miller).
In order to arrive at the claimed invention, the operation of the spring of Ikegawa (fig. 1) would be reversed (as suggested in the alternative embodiment of fig. 8), in order to create a normally disengaged clutch, such concept of a normally disengaged clutch being suggested by Miller. Upon making the modification, the structure of Ikegawa would “being possible for a magnetic effect to be generated by way of an energization of the electromagnet arrangement for the connection of the armature disk to the rotor, which magnetic effect moves the armature disk 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the spring of Ikegawa as an obvious matter of design choice. Both normally engaged and normally released clutches were known before the effective filing date of the invention. Since these are the only two options available, one of ordinary skill can select among the two available options for their particular application, depending on whether the clutch is disengaged most of the time or engaged most of the time.

Regarding claim 9, Ikegawa discloses (fig. 1) the electromagnet arrangement (S) is present between the armature disk 13 and the rotor bearing unit 6 in the axial direction with respect to the shaft (as shown).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. 3,727,736) in view of Shchokin et al. (U.S. 2008/0142327).
Regarding claim 16, Miller does not appear to disclose an external diameter of the clutch being under 120mm. Shchokin teaches (fig. 2 and pgh. 0040) an electromagnetic friction disk clutch having an outer diameter of 5.8cm (58mm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the clutch of Miller smaller than 120 millimeters, since such a modification involves a mere change in size of a component, which has been recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). See also MPEP § 2144.04. One of ordinary skill in the art can scale up or down the size of the clutch of the prior art accordingly based on packaging considerations, torque requirements, etc.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The clutch will be installed in some larger environment, such environment constituting a “housing section” for the shaft at least